              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

BRIAN BROCKWAY, Individually,                        No. 4:18-CV-01258
and BRIAN BROCKWAY,
Derivatively, on Behalf of                           (Judge Brann)
ADVANCED MODULAR
CONCEPTS, LLC and MAXIMUM
ADVANTAGE BUILDING
SOLUTIONS, LLC,

            Plaintiffs,

      v.

JEFFREY MCCREARY, AMC
BUILDERS, LLC, AMC ROOFING
LLC, ADVANCED MODULAR
CONCEPTS, LLC d/b/a AMC
CONSTRUCTION SERVICES and
SHAWN MCCREARY,

            Defendants.

                                     ORDER

                               FEBRUARY 21, 2019

      Defendants Jeffrey McCreary, AMC Builders LLC, AMC Roofing LLC,

Advanced Modular Concepts LLC d/b/a AMC Construction Services and Shawn

McCreary (collectively, “Defendants”) have moved to stay the instant action. For

the following reasons, that motion will be denied.
                                                               Background

              Brian Brockway and Jeffrey McCreary entered into a modular homes

business and formed Advanced Modular Concepts, LLC.1                          Their relationship

soured after Mr. McCreary allegedly took steps to undermine both Mr. Brockway

and Advanced Modular Concepts.2 Mr. McCreary formed two new companies,

“AMC Builders” and “AMC Roofing,” and according to the Complaint, he began

to compete with Advanced Modular Concepts—the company Mr. McCreary

originally formed with Mr. Brockway.3 Mr. Brockway alleges Mr. McCreary

siphoned business away from Advanced Modular Concepts and purposefully used

a similar name and similar logo in his new ventures to confuse potential

customers.4

              Mr. Brockway5 filed an eight-count complaint alleging violations of the

Lanham Act, 15 U.S.C. § 1051 et seq, and raising seven state law claims: breach of

fiduciary duties, tortious interference, conspiracy, freeze-out, conversion,




                                                            
1
       Complaint (ECF No. 1) at ¶ 12-13.
2
       Id. at ¶ 14.
3
       Id. at ¶¶ 16-17.
4
       Id. at ¶¶ 17, 21-22.
5
       The Complaint was filed by “Brian Brockway, Individually, and Brian Brockway,
       Derivatively on behalf of Advanced Modular Concepts and Maximum Advantage Building
       Solutions LLC.” For the sake of brevity and by neither substantively altering the caption nor
       the parties in this case, the Court refers to plaintiffs collectively herein as Mr. Brockway.


                                                                  - 2 - 
defamation, and commercial disparagement.6 Defendants moved to dismiss Mr.

Brockway’s Lanham Act claim under Federal Rule of Civil Procedure 12(b)(6) and

sought dismissal of all claims pursuant to the Colorado River abstention doctrine

because of litigation underway in the Court of Common Pleas of Columbia

County, Pennsylvania.7 The Court previously denied that motion.8

              Defendants presently move to stay this federal action until the Columbia

County action is resolved9 Mr. Brockway filed a brief in opposition.10 Defendants

did not file a reply brief.

                                                               Discussion

              Under its discretionary power, a district court may stay litigation by

considering, under the totality of the circumstances, (1) whether a stay would

unduly prejudice or present a clear tactical disadvantage to the non-moving party,

(2) whether a stay will simplify the issues in question and trial of the case, (3)

whether discovery is complete and whether a trial date has been set, (4) whether

denial of the stay would create a clear case of hardship or inequity for the moving




                                                            
6
       Id. at ¶¶ 3-13.
7
       Defendants’ Motion to Dismiss (ECF No. 6).
8
       Memorandum Opinion (ECF No. 10).
9
       Motion to Stay (ECF No. 21); Defendants’ Brief in Support (ECF No. 22).
10
       Plaintiffs’ Brief in Opposition (ECF No. 27).


                                                                  - 3 - 
party, and (5) the length of the requested stay.11 Defendants bear the burden to

show why a stay is appropriate.12

              Considering the totality of the circumstances, Defendants have not met their

burden. First, Defendants do not explain how a stay would not unduly prejudice or

present a clear tactical disadvantage to Mr. Brockway. In contrast, Mr. Brockway

alleges that he will incur undue prejudice because his Lanham Act claim is not part

of the Columbia County action, and if this federal action were stayed, he would

have to wait for resolution of the Columbia County action before attempting to

obtain the Lanham Act relief he seeks.13 Consequently, Mr. Brockway explains

that “if additional federal claims are not heard until the conclusion of the state

court case, [Mr. Brockway] will continue to be harmed and suffer further financial

damages.”14 Second, to the extent Defendants argue that a stay will simplify the

issues in question because there is some overlap between the Columbia County

action and this federal action, again, the Columbia County action cannot dispose of

Mr. Brockway’s Lanham Act claim. Nor can the Columbia County action dispose

of Mr. Brockway’s defamation claim nor his commercial disparagement claim.

                                                            
11
       InterMetro Industries Corp. v. Enovate Medical, LLC, 3:13-CV-02854, 2017 WL 901100, at
       *2 (M.D.Pa. 2017); Golden Gate National Senior Care, LLC v. Hendershot-Brown for Estate
       of Hendershot, 3:17-cv-164, 2018 WL 502730, at *2 (W.D.Pa. Jan. 19, 2018); UCB, Inc. v.
       Hetero USA Inc., 277 F.Supp.3d 687, 690 (D.Del. 2017).
12
       Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).
13
       Plaintiffs’ Brief in Opposition (ECF No. 27) at 8.
14
       Id.


                                                               - 4 - 
Moreover, this federal action involves two defendants who are not parties to the

Columbia County action.

              Third, although Defendants aver that the Columbia County action is

“significantly into the discovery [sic]” because two depositions have already been

taken,15 it is unclear to what extent discovery has progressed. Defendants do not

respond to Mr. Brockway’s contentions that Defendants “have not yet responded to

Plaintiffs’ discovery requests” and that “none of Defendants’ witnesses have been

deposed at this point because Defendants’ counsel has not made them available.”16

Defendants do not discuss whether a trial date has been set in the Columbia County

action. Fourth, although Defendants argue that simultaneous litigation creates an

inconvenience to both parties that could lead to duplicative proceedings,

Defendants have not explained how these inconveniences amount to a clear case of

hardship or inequity.

              In sum, Defendants seek to stay this federal action until the Columbia

County action is resolved, but have not met their burden to demonstrate that such a

stay is appropriate under the circumstances.




                                                            
15
       Defendants’ Brief in Support (ECF No. 22) at 6-7.
16
       Plaintiffs’ Brief in Opposition (ECF No. 27) at 7-8.


                                                               - 5 - 
                            Disposition

    IT HEREBY ORDERED that Defendants’ Motion to Stay, ECF No. 21, is

DENIED.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge




                                - 6 - 
